Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 1 of 40




           EXHIBIT 1
    Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 2 of 40
Filing # 121175613 E-Filed 02/10/2021 03:26:36 PM


                      IN THE CIRCUIT COURT OF THE                    Fneenth            JUDICIALCIRCUIT,
                               IN AND FOR                PatmBeach              COUNTY, FLORIDA

                                                                      Case No.:                 50-2021-CA-000884
                                                                      Division:                         AE
                    Freedom Watch, Inc.
                                          Petitioner,

                         and

               Amazon Web Services Inc, et al
                                       Respondent.


                   SUMMONS: PERSONAL SERVICE ON AN INDIVIDUAL
           ORDEN DE COMPARECENCIA: SERVICIO PERSONAL EN UN INDIVIDUO
               CIT.ATI.ON: L'ASSIGNA-T-I011LPERSONAL SUR UN INDIVIDUEL

        TO/PARA/A: [enter other party'sfulllegal name] Amazon web services, inc.
        {address (including city and state)/location forservice} 410 rerrrAvenue Nonh,           WA 98109-5210




        A lawsuit has been filed against you. You have 20 calendar days after this summons is served on you to
        file a written response to the attached complaint/petition with the clerk of this circuit court, located at:
        {street address}
        A phone call will not protect you. Your written response, incfuding the case number given above and the
        names of the parties, must be fited if you want the Court to hear your side of the case.
        If you do not fiie your written response on time, you may lose the case, and your wages, money, and
        property may be taken thereafter without further warning from the Court. There are other legal
        requirements. You may want to call an attorney right away. If you do not know an attorney, you may call
        an attorney referral service or a legal aid office (listed in the phone book).
        If you choose to file a written response yourself, at the same time you file your written response to the
        Court, you must also serve a copy of your written response on the party serving this summons at:
        {Name and address ofparty serving summons}         Lany Kiayman, 7050 W. Palmetto Park Rd, Boca Raton, FL 33433




        If the party serving summons has designated email address(es) for service or is represented by an
        attorney, you may designate email address(es) for service by or on you. Service must be in accordance
        with Florida Rule of Judicial Administration 2.516.
        Copies of aIl court documents in this case, inciuding orders, are avaiiabie at the Clerk of the Circuit
        Court's office. You may review these documents, upon request.
        You must keep the Clerk of the Circuit Court's office notifted of your current address. (You may file
        Designation of Current Mailing and Email Address, Florida Supreme Court Approved Family Law Form


        Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (03/17)
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 3 of 40




   12.915.) Future papers in this lawsuit will be mailed to the address on record at the clerk's office.

   WARNING: Rule 12.285, Florida Family Law Rules of Procedure, requires certain automatic disclosure
   of documents and information. Failure to comply can result in sanctions, including dismissal or striking
   of pleadings.



                                                IMPORTANTE
   Usted ha sido demandado legalmente. Tiene veinte (20) dias, contados a partir del recibo de esta
   notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. Localizado
   en:                                              . Una Ilamada telefonica no lo protegera. Si usted desea
   que  el tribunal considere su defensa, debe presentar  su respuesta por escrito, incluyendo el numero del
   caso y los nombres de las partes interesadas.  Si usted no contesta la demanda a tiempo, pudiese perder
   el caso y podria ser despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso
   del tribunal. Existen otros requisitos legales. Si lo desea, usted puede consultar a un abogado
   inmediatamente. Si no conoce a un abogado, puede Ilamar a una de las oficinas de asistencia legal que
   aparecen en la guia telefonica.

   Si desea responder a la demanda por su cuenta, al mismo tiempo en que presente su respuesta ante el
   tribunal, usted debe enviar por correo o entregar una copia de su respuesta a la persona denominada
   abajo.

   Si usted elige presentar personalmente una respuesta por escrito, en el mismo momento que usted
   presente su respuesta por escrito al Tribunal, usted debe enviar por correo o Ilevar una copia de su
   respuesta por escrito a la parte entregando esta orden de comparencencia a:

   Nombre y direccion de la parte que entrega la orden de comparencencia:



   Copias de todos Ios documentos judiciales de este caso, incluyendo las ordenes, estan disponibles en la
   oficina del Secretario de Juzgado del Circuito [Clerk of the Circuit Court's office]. Estos documentos
   pueden ser revisados a su solicitud.

   Usted debe de manener inform da a la oficina del Secretario de Juzgado del Circuito de su direccion
   actual. (Usted puede presentar ~       el Formulario: Ley de Familia de la Florida 12.915, Florida Supreme
   Court Approved Family Law Form 12.915, [Designation of Current Mailing and Email Address].) Los
   papelos que se presenten en el futuro en esta demanda judicial seran env ados por correo a la direccion
   que este registrada en la oficina del Secretario.

   ADVERTENCIA: Regla 12.285 (Rule 12.285), de las Reglas de Procedimiento de Ley de Familia de la
   Florida [Florida Family Law Rules of Procedure], requiere cierta revelacion automatica de documentos
   e informacion. EI incumplimient, puede resultar en sanciones, incluyendo la desestimacion o anulacion
   de Ios alegatos.

                                                 IMPORTANT
   Des poursuites judiciaries ont ete entreprises contre vous. Vous avez 20 jours consecutifs a partir de la
   date de I'assignation de cette citation pour deposer une reponse ecrite a la plainte ci-jointe aupres de ce
   tribunal. Qui se trouve a: {L'Adresse}                             Un simple coup de telephone est
   insuffisant pour   vous proteger;  vous etes obliges de deposer votre  reponse ecrite, avec mention du
   numero de dossier ci-dessus et du nom des parties nommees ici, si vous souhaitez que le tribunal entende


   Florida Family Law Rufes of Procedure Form 12.910(a), Summons: Personal Service on an Individual (03/17)
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 4 of 40




   votre cause. Si vous ne deposez pas votre reponse ecrite dans le delai requis, vous risquez de perdre la
   cause ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
   ulterieur du tribunal. II y a d'autres obligations juridiques et vous pouvez requerir les services immediats
   d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service de reference
   d'avocats ou a un bureau d'assistance juridique (figurant a I'annuaire de telephones).
   Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en meme temps
   que cette formalite, faire parvenir ou expedier une copie au carbone ou une photocopie de votre reponse
   ecrite a la partie qui vous depose cette citation.


   Nom et adresse de la partie qui depose cette citation:
   Les photocopies de tous les documents tribunals de cette cause, y compris des arrets, sont disponible
   au bureau du greffier. Vous pouvez revue ces documents, sur demande.
   II faut aviser le greffier de votre adresse actuelle. (Vous pouvez deposer Florida Supreme Court
   Approved Family Law Form 12.915, Designation of Current Mailing and Email Address.) Les documents
   de I'avenir de ce proces seront envoyer a I'adresse que vous donnez au bureau du greffier.
   ATTENTION: La regle 12.285, des regles de procedure du droit de la famille de la Floride exige que I'on
   remette certains renseignements et certains documents a la partie adverse. Tout refus de les fournir
   pourra donner lieu a des sanctions, y compris le rejet ou la suppression d'un ou de plusieurs actes de
   procedure.

   THE STATE OF FLORIDA
   TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy of the complaint
   in this lawsuit on the above-named person.

   DATED: Feb 1'Z 2021
                                                      JOSEPH ABRUZZO
                                                      CLERK OF THE CIRCUIT COURT
   (SEAL)

                                                      BY    _ - - _ ~ 3 __::~          - ; • __ _ _   --
                                                           DeputyClerk
                                                                           JOSIE LUCCE

                       '~<_AEACH C9~




   Florida Family Law Rules of Procedure Form 12.910(a), Summons: Personal Service on an Individual (03/17)
     Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 5 of 40
Filing # 119870111 E-Filed O1/19/2021 04:59:05 PM


                       IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                               IN AND FOR PALM BEACH COUNTY, FLORIDA




        FREEDOM WATCH, INC.,
                                       P laintiff,
                         V.                                  Case Nuniber:

        AMAZON WEB SERVICES, INC.,
        APPLE INC., and GOOGLE LLC,
                                       Defendants.




                                                     COlNIPLAINT

                  Plaintiff, FREEDOM WATCH, INC. ("FREEDOM WATCH") hereby files this action

        against Defendants AMAZON WEB SERVICES, INC. ("AWS"), APPLE INC. ("APPLE"), and

        GOOGLE LLC ("GOOGLE") for intentional interference with business relationships or

        contracts.

                                         JURISDICTION AND VENIIE

                  1.     This is an action for intentional interference witli business relationships or

        contracts, seeking compensatory darnages in excess of $15,000.00 but less than $75,000.00

        exclusive of costs, interest, and attorney's fees, along with preliminary and peniianent injunctive

        relief.

                  2.     This Court has personal jurisdiction over Defendants AWS, APPLE, and

        GOOGLE as they have engaged in sufficient substantial contacts and cormnitted tortious acts

        with and within this cotmty and have purposefully availed themselves of the benefits and

        protections of Florida law, such that the Defendants should reasonably anticipate being hailed

                                                         1
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 6 of 40




   into court here, and the exercise of jurisdiction over AWS, APPLE, and GOOGLE would

   comport with due process requirements.

          3.      Venue for this action is properly in Palm Beach County, Florida, as (i) Plaintiff

   FREEDOM WATCH is registered to do business in Florida and has a place of business in this

   cotinty at 7050 W. Palmetto Park Road, Boca Raton, Florida 33433; (ii) Defendants AWS,

   APPLE, and GOOGLE do business in this county; and (iii) a substantial part of the events that

   give rise to Plaintiff FREEDOM WATCH's claims occurred in this county and circuit. Further,

   Larry Klayman, the chief operating officer, president, and general counsel of FREEDOM

   WATCH resides in this county and is a Florida citizen, having even run for the U.S. Senate in

   this cotinty and in Florida as whole. Mr. Klayman has been licensed to practice law in Florida

   and in this county since Deceniber 7, 1977, that is for 44 years. In view of Mr. Klayman's

   substantial presence here and inasmuch as Floridians have more freedoms than do the citizens in

   virtually any other state except Texas, the activities of FREEDOM WATCH are substa.ntially

   centered in and heavily dependent on this county and Florida as a whole, which is the third

   largest and one of the fastest-growing states in population in the nation.

                                             THE PARTIES

          4.      Plaintiff FREEDOM WATCH is a non-profit political interest group dedicated to

   preserving American freedom by (i) protecting Americans' constitutional rights to privacy, free

   speech, and civil liberties, (ii) protecting Anierica from cornipt business, labor, and government

   officials, (iii) preserving America's freedom from foreign oil, (iv) preserving our national

   sovereignty against the terrorist state-controlled United Nations and socialistic, globalist

   interests, aiid (v) re-establishing the rule of law in Anierica's legal systeiii. By promoting true

   Aiiierican values at home and around the world through concrete action — often utilizing hard-



                                                    2
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 7 of 40




   hitting legal cases and citizens grand juries — and through public advocacy and education in the

   media, FREEDOM WATCH is at the forefront of preserving Americaii freedom for today's and

   succeeding generations.


          5.       As a non-profit, educational organization formed under 26 U.S.C. § 501(c)(3),

   Plaintiff FREEDOM WATCH depends on free access to the public square as a means for

   (i) participating in public debate, (ii) educating the public and disseminating its message to

   concerned Ainericaii citizens and others around the world, and (iii) raising the fiinds necessary to

   stipport the effective and robust delivery of its message. In today's Internet age, FREEDOM

   WATCH's ability to effectively access the public sqiiare depends heavily on unconstrained

   access to Internet-based social niedia platfonris. When operated free of inappropriate censorship

   and discrimination, these social media platforms enable free and robust public debate,

   discussion, and education and provide organizations such as FREEDOM WATCH with broad-

   based, real-time access to interested citizens and critical funding sources on a subscription-free

   basis. They enable FREEDOM WATCH to efficiently and cost-effectively reach millions of

   Americans and efficiently perform its fiinction as a Section 501(c)(3) educational non-profit

   foundation.


          6.       On information and belief, Defendant AWS is an Amazon.com, Inc. conipany,

   and is a Delaware corporation with its principal place of business in Seattle, Washington. It is

   the world's leading cloud service (web hosting) provider, capturing a third of the global market.

   See           Global        Cloud          Infrastructure        Market           Q3          2020,

   https:=/www.canalys.coin/newsroom/wor:(dwide-cloud-market-q320.           AWS generates tens of

   billions of dollars in revenue annually and dwarfs the other providers in the inarket, id., inuch of




                                                    3
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 8 of 40




   which is derived from its substantial business in Florida, the nation's third largest and among the

   fastest growing states in population.


          7.       According to admissions in its own press release, "[f]or 14 years, [AWS] has been

   the world's most coinprehensive and broadly adopted cloud platform." Tivittef- Selects AWS as

   Strategic    Provider   to   Serve   Timelifaes,   Press   Center,   Amazon     (Dec.   15,   2020),

   https://press.aboutaniazon.com/news-r•e (eases/news-re(ease-detai Is/twitter-selects-aws-strategi c-

   provider-serve-timelines. That is why "[m]illions of customers — including the fastest-growing

   start-ups, largest enterprises, and leading government agencies — trust AWS to power their

   infrastructure, become niore agile, and lower costs." Ici' In short, AWS is the leading cloud

   platform/web hosting service available to, and chosen by, social networking platforms such as

   Twitter, Inc. and Parler LLC.


           S.      Defendant APPLE is a Delaware corporation with its principal place of business

   in Cupertino, California. APPLE is a niultinational technology company that designs, develops,

   and sells consumer electronics, computer software, and online services.             The coinpany's

   hardware products include the iPhone smartphone, the iPad tablet coniputer, and the Mac

   personal computer. APPLE's software inch.ides iOS (its smartphone operating system), iPad OS

   (its tablet computer operating system), and macOS (its personal computer operating systein). Its

   online services include the iOS App Store and the Mac App Store, where customers can obtain

   and download a wide variety of software programs ("apps"), such as social networking platform

   apps, which are conipatible with APPLE's operating system software.


           9.      Until recently, APPLE made PARLER's app available for download at the App

   Store and enabled PARLER to push to the App Store new/updated versions of the PARLER app.



                                                      El
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 9 of 40




   This enabled PARLER to provide users witli an app which would be compatible witli software

   updates APPLE routinely makes to its iOS, iPad OS, aiid macOS operating systems.


          10.     APPLE purportedly requires, as a contractual condition of distribution through its

   App Store, that apps which display user-generated content online, such as the one created by

   Parler LLC, have (and implement) moderation and enforcement policies that remove certain

   purportedly objectionable content, such as posts that incite violence.


          11.     On information and belief, Defendant GOOGLE is a subsidiary of Alphabet Inc.

   and is a Delavvare limited liability company with its principal place of biisiness in Mountain

   View, California.     GOOGLE is a inultinational provider of Internet-related services and

   products, including online advertising technologies, its ubiquitous Internet search engine, cloud

   computing services, software (including the Android operating system used in many

   smartphones), and hardware.


          12.     GOOGLE operates an online store (the GOOGLE Play store) where it offers apps

   which Android mobile phone users can download to enable them to access and utilize many

   different online services on their phones, including social networking platforms.


          13.     Until recently, GOOGLE made PARLER's app available for download at the

   GOOGLE Play store and enabled PARLER to push to the GOOGLE Play store new/updated

   versions of the PARLER app. This enabled PARLER to provide users with an app which would

   be compatible with software updates GOOGLE routinely makes to its Android smartphone

   operating system.


          14.     GOOGLE purportedly requires, as a contractual condition of distribution through

   its Play store, that apps which display user-generated content online, such as the one created by


                                                    5
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 10 of 40




   Parler LLC, have (and implement) moderation and enforcement policies that remove certain

   ptirportedly objectionable content, such as posts that incite violence.

                                       BACKGROUND FACTS

           15.    On information and belief, Parler LLC ("PARLER") is a Nevada limited liability

   corporation witli its principal place of business in Henderson, Nevada.          Until its online

   operations were wrongfiilly shut down by Defendant AWS, PARLER provided a microblogging

   and social networking platfonn which enabled users to post messages and interact online in real

   time. On infonnation and belief, PARLER's platform was launched to encourage free speech

   and provide an uncensored forum for the exchange of information and ideas. It is no coincidence

   that Parler was narned after the French verb "parler," ineaning "to speak."


           16.     PARLER contracted uTitli AWS to provide the cloud computing/web hosting

   services PARLER needed for its apps and website to function on the Internet. On inforniation

    and belief, PARLER's apps and website were written to work with AWS's technology. Making

    a change to a different web hosting service provider could require PARLER to reivrite that

    coniputer code. If that were to become necessary, it would likely knock PARLER offline for a

    devastating period of time.


           17.     Twitter, Inc. ("TWITTER") is a microblogging and social networking service

    based in San Francisco, California, on which users post and interact with short messages known

    as "tweets." Registered users can post, like, and retweet messages, while unregistered users can

    only read them. Users access TWITTER through its website interface or its mobile-device

    application software. Tweets are liinited in length to 280 characters. Audio and video tweets are

    limited to 140 seconds for most users.



                                                     C~
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 11 of 40




            18.       PARLER is a competitor of TWITTER as both provide a similar platform for

   users to coinniunicate witli short messages, links, and pictures. Like TWITTER and sonie other

   social media platforms, PARLER's business niodel is not based on subscription fees.                   On

   information aiid belief, PARLER's business model is preinised on its ability to lure conservative

    influencers and others onto the platform, then help match them Lip with advertisers, and take a

   share of the fee the influencers charge the advertisers to promote the advertiser's products.


            19.       It has been reported that in December 2020, AWS and TWITTER signed a niulti-

    year contract so that AWS could support the daily delivery of millions of tweets on the

    TWITTER platform. According to the AWS's press release, "Twitter will leverage AWS's

    proven infrastructure and portfolio of services to support delivery of millions of daily Tweets."

    Tivitter Selects AWS as Strategic Provider to Serve Timeliraes, Press Center, Amazon (Dec. 15,

   2020),         https:r''/pretis.aboutamazon.conl%news-releases/netivs-release-details/twitter-selects-aws-

   stratealc-provider-serve-timelines. The AWS/TWITER contract "buil[t] on the coinpanies' more

   than decade-long collaboration, where AWS continues to provide Twitter with storage, compute,

    database, and content delivery services to support its distribution of images, videos and ad

   content." Id. The press release fiu-ther states that together "Twitter and AWS will create an

   architecture that extends Twitter's on-line premises infrastnicture to enable them to seamlessly
                                                   ,

   run and scale the real-time service globally, increase its reliability ..., and rapidly move new

   featLires into production around the world." Id.


            20.       At the same time, PARLER began to significantly increase its usership at the

   expeiise of TWITTER. After the election in November 2020, the New York Times reported that

   "millions have inigrated to altemative social media and media sites like Parler ...." Mike Isaac

   & Kellen Browning, Fact-Checked on Facebook afid Twitter, Some Coflservatives Switch Their

                                                         7
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 12 of 40




   Apps, NY Times (Nov. 18, 2020), https:%/www.nytimes.coml2020i1 lf 11:'technolo6~v%'parler-

   rumble-newsnlax.htinl. In less than a week after Election Day, between Novenlber 3 and 8,

   2020, PARLER's app experienced nearly one million downloads. See Parler, A Conservative

    Twitter Clone, Has Seen Nearly 1 lYlillion Downloads Since Election Day, The Verge (Nov. 9,

          htt s:%/www theverae com%2020/I 1/9/21557219/parler-conservatisre-app-downtoad-new-
   2020), _p

   users-moderation-bias. This resulted in PARLER rocketing to be "the #1 free app in the iOS

    App Store, up from #1,023" only a week earlier. Id. Similarly, in that same week, the PARLER

    app went from 4861 h to first in the Google Play rankings. Id. Not surprisingly, "the app was the

    10lI' most downloaded social media app in 2020 with 8.1 million new installs." Jonathan

    Schieber, Parler Jzcmps to No. 1 on App SZOre After Facehook and Twitter Ban Ti ump,

    TechCrunch (Jan. 9, 2021), https://techcrunch.coni/2021/O1/09;pa rler-'luMps-to-no-l-on-app-

    store-after-facebook-and-twitter-bans/.


            21.     In 2021, this trend accelerated, following TWITTER's announcement on January

    9, 2021 that it would permanently ban President Donald J. Trump from its platform. Id. On that

    day, PARLER saw installs increase in the United States by 355%. Id. After TWITTER's

    annotincement, conservative politicians and media figures began encouraging their followers to

    switch to PARLER. See Yelena Dzhanova, Top Conservatiti'e Fagures Are Tweeting to Advertise

    Their Parler Accounts After Trujrzp Was Permaneiztly Bafined Fi•onz Twitter, Business Insider

    (Jan. 9, 2021), https://businessinsider.cotn-'top-coiiservatives-movin,,, -to-parler-after-tramps-ban-

    froln-vxitter-2021-1.    See also Joseph A. Wulfsohn, Conservatives Flee to Parler Following

    Tivitter's    Permanent      Sztspension      of    Trzlmp,     Fox     News     (Jan.   9,    2021),

    lltt)s:/'foxtiews conlhnedta/cot.iservati.ves-ioin-parler-tu-itter-trunlp-ban.




                                                        :
    Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 13 of 40




               22.     Speculation began to grow that President Tnimp would also move to PARLER.

        Id. In view of the nearly 90 million followers President Trunip had on TWITTER, this would be

        a huge gain for PARLER and a giant loss for TWITTER.                     See Donald J. Trzimp

        ( a;realDotaaldTrump)                Twitter               Statistics,              Socialbakers,

        https:/iwww.socialbakers.com/statistics/tvvitter,prohles/detaiU2507387-realdonaldtruinp.

               23.     In the context of TWITTER's looming loss to PARLER of tens of rnillions of

        Trump followers and the fact that TWITTER's ban would not niuzzle and censor the President

        for long if he switched to PARLER, AWS quickly and maliciously moved to shut down

       M7_\7\1~17
               24.    On or about January 9, 2021, at 6:07 pm PST, web news site BuzzFeed posted an

        article with screenshots of a letter from AWS to PARLER, informing PARLER that its accotint

        would be suspended at 11:59 pm PST on January 10, 2021, less than 30 hours later. See John

       Paczkowski, Amazon Is Booting Parler Off Its Web Hosting Service, BuzzFeed (Jan. 9, 2021),

        https://buzzfeednews.com/articlei'lohnpaczkowski/amazon-parler-aws. It has been reported that

       the BuzzFeed article with the letter was posted before PARLER itself received the letter in an

       email at 7:19 pm PST, more than an hour after the BuzzFeed article went online, ineaning that

,      AWS leaked the letter to the leftist anti-Tnimp publication BuzzFeed before sending it to

       (7:\.~901:~
               25.    On January 9, 2021, the Associated Press reported that "Parler inay be the leading

       candidate for" President Tnirnp after his TWITTER ban as "[e]xperts had predicted Trunip

       might pop up on Parler ...."      Frank Bajak, Sqzcelched by Twitter, Ti-armp Seela New O»line

       1Llegaphone, Associated Press (Jan. 9, 2021), https://a,pnews.con-i/article/donald-tnunp-politics-

       media-social-niedia-coronavirus-pandemic-f5b_565ca93a792640211e6438f2db842.             However,



                                                       11
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 14 of 40




   the Associated Press also observed that "Amazon struck [a] blow Saturday [against the chances

   of Tniiiip adopting the platform], infornzing Parler it would need to look for a new web-hosting

   service effective midnight Sunday." Id.

            26.    The result for PARLER has indeed been devastating and seriously threatens its

   future survival.   On information and belief, PARLER has tried to find other web hosting

   services, but until perhaps recently, was unable to find an alternative to AWS that would enable

   PARLER to eventually restore its service. Without AWS, PARLER has had no way to get

   online and reach existing and potential users. PARLER is now claiming to be working to resume

   online operations using Epik, a domain name registrar and web hosting service to house and

   support PARLER's social networking platform. However, as of January 16, 2021, PARLER's

   presence on the Internet was just a static webpage announcing its intention to return to full online

   operation by the end of January 2021. Grace Dean, Parler s CEO John Matze Is `Coflfideiit' the

    C,'ontroversial Social-Media Platform Will Fully Retu»z by the Errd of'.Ianuary, After Amaron

   Booted     it   Offline,   Business    Insider,    (Jan.   18,    2021),    https://www.msn.corn/en-

    u ~%inoney'otlreri'parlers-ceo-iohn-matze-is-conlident-the-controversial-soc ial-media-platform-

                                       l ivary-after-anmazon-booted-it-offline/ar-
   will.-fully-.retuni-by-the-en.d-of-'a~

   BBIcQVhO?ocid=uxbndlbin-. On infoi-mation and belief, just the delay from 11:59 pm PST on

    January 10, 2021, when PARLER went offline, to the end of January 2021, when PARLER

    hopes to resume fiill online operation, will severely and perhaps fatally injure it, as users move

    on to other online social networking platforms.


            27.    PARLER has also been harmed, and its survival as a free speech oriented social

    networking platform is still in grave jeopardy, as a result of actions taken, apparently in concert,

    by joint tortfeasors Defendants APPLE and GOOGLE.


                                                      10
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 15 of 40




          28.     On Friday, January 8, 2021, GOOGLE removed the PARLER app from

   GOOGLE's flagship Android app store, the GOOGLE Play store. GOOGLE did so in the

   context of growing speculation that President Truinp miglit jump to PARLER after being barred

   from TWITTER and, on information and belief, with the understanding that TWITTER's ban

   would not muzzle or censor President Trump for long if he s~~vitched to PARLER. GOOGLE

   tlierefore quickly, intentionally, and maliciously moved to remove the PARLER app from the

   Play store.


           29.    GOOGLE purportedly removed the PARLER app from its Play store because

   GOOGLE was dissatisfied with PARLER's moderation of allegedly objectionable content on its

   social networking platform. Lucas Matney, Parler removed from Google Play store as Apple

   App Store szispensiolx repot•tedly looms, TechCrunch (Jan. 9, 2021), https:l/www.insn.com/en-

   usiiiewsitechnolo gy~"parler-removed-from-~~oogle-play-store-as-appl~-app-store-suspension-

   reportedl,y-looms/ar-BB1 cBfiiiy. GOOGLE's purported reason for removing the PARLER app

   from the Play store was a pretext, inasmuch as TWITTER remains available at tlie Play store

   notwithstanding TWITTER's well-established history of attracting, and maintaining online,

   numerous posts that incite violence against others, examples of which are described in

   paragraphs 38-41 below. On inforniation and belief, GOOGLE has not removed the TWITTER

   app from the GOOGLE Play store or demanded that TWITTER remove allegedly objectionable

    content from TWITTER's social networking platform. The disparate treatment of PARLER and

    TWITTER makes clear that GOOGLE's renioval of the PARLER app from the Play store was

    pretextual and was motivated not by any breach of GOOGLE's terms of service, but rather by

    animus against President Donald J. Trump and his ideological stipporters such as Larry Klayman




                                                  11
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 16 of 40




   and FREEDOM WATCH, as well as millions of PARLER users, including Plaintiff FREEDOM

   WATCH.


          30.    While PARLER users who already have the PARLER app on their Android

   smartphones will be able to resunie using the PARLER social networking platforin if it comes

   back online in the reasonably foreseeable fiiture, PARLER users whose smartphones contain the

   Android operating system will eventually lose their ability to access and use PARLER. On

   information and belief, in 2020, GOOGLE began its release of Android 11, a new version of the

   Android smartphone operating system, but the release of Android l 1 is not yet complete and will

    continue well into 2021. On infornlation and belief, PARLER users will need an app update to

   be able to continue accessing PARLER on their smartphones equipped with the latest version of

    the Android operating system. Tlius, GOOGLE's decision to remove the PARLER app froni the

    GOOGLE Play store will block existing PARLER users and potential new PARLER users from

    accessing PARLER using their Android smartphones.

           31.    On Friday, January 8, 2021, APPLE notified PARLER that it would remove the

    PARLER app from APPLE's App Store within 24 hours unless PARLER submitted to APPLE a

    moderation iniprovement plaii that would reinove allegedly objectionable content from

    PARLER's website. Lucas Matney, PaYler removeclfYom Google Play store as Apple App Store

   suspefaszon Yeportecily looms, supNa. APPLE made this demand to PARLER in the context of

    growing speculation that President Trump might junip to PARLER after being barred from

    TWITTER and, on information and belief, with the understanding that TWITTER's ban would

    not inuzzle or censor the President for long if he switched to PARLER. APPLE therefore

    quickly, intentionally, and nialiciously moved to remove the PARLER app froni the App Store.

    As of January 9, 2021, APPLE had removed the PARLER app from the App Store.


                                                  12
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 17 of 40




          32.     APPLE ptirportedly removed the PARLER app from the App Store because it was

   dissatisfied with PARLER's inoderation of allegedly dangerous content on PARLER's website.

   APPLE's purported reason for removing the PARLER app from the App Store was a pretext,

   inasmuch as TWITTER remains available at the APPLE App Store notwithstanding TWITTER's

   well-established history of attracting, and maintaining online, numerous posts that incite violence

   against otliers, examples of which are described in paragraphs 38-41 below. On inforination and

   belief, APPLE has not made a similar demand to TWITTER that it submit a moderation

   improvement plan to remove allegedly objectionable content from TWITTER's website, aiid has

   not removed the TWITTER app from the App Store. APPLE's disparate treatnient of PARLER

   and TWITTER makes clear that APPLE's removal of the PARLER app from the App Store was

   pretextual and was motivated not by any breach of APPLE's terms of service, but rather by

   animus against President Donald J. Trump and his ideological stipporters such as Larry Klayman

   and FREEDOM WATCH, as well as nullions of PARLER users, including Plaintiff FREEDOM

    WATCH.


           33.    While PARLER users who already have the PARLER app on their iPhones will

   be able to resume using the PARLER social networking platform if it comes back online in the

   reasonably foreseeable future, PARLER users whose smartphones contaiii the iPhone operating

   system (iOS) will eventtially lose their ability to access and use PARLER. APPLE is eYpected to

    update its mobile smartphone operating system in September 2021, when APPLE releases iOS

    13 (ht(ps://iosl3iWdate.com), a new version of APPLE's smartphone operating system. On

    information and belief, PARLER users will need an app update to be able to continue accessing

    PARLER on their iPhones equipped with the latest version of iOS. Thus, APPLE's decision to




                                                   13
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 18 of 40




   remove the PARLER app from the App Store will block existing PARLER users and potential

   new PARLER users from accessing PARLER using their iPhone smartphones.

           34.    PARLER's rival social media apps, such as Gab and Rtiinble, are also now

   experiencing record growth. See Isaac & Browning, Fact-checked on Facebook and Ttivitter,

   supra. On information and belief, while PARLER has been unavailable, people have turned to

   those alternatives, and some might even have returned to TWITTER.              Not surprisingly,

   competitor TWITTER's CEO entliusiastically endorsed Defendant AWS's efforts to remove

   PARLER from the public square. See Kevin Shalvey, Parler's CEO John Matze Resporrded

   Angrily Aftey Jack Dor•sey Endorsed Apple's Rernoval of the Social 1Vetwork Fccvored by

    Conservatives, Business Insider (Jan. 10, 2021), https:/;'businessinsider.com/parler-john-matze-

    responded-angrily-jack-dorsey-apple-ban-2021-1.

           35.    When PARLER went offline on January 10, 2021, Plaintiff FREEDOM WATCH

   had followers on PARLER.         The nuniber of followers that FREEDOM WATCH had on

    PARLER cannot be deterinined while PARLER's platform is offluie.

           36.    On infonnation and belief, PARLER and FREEDOM WATCH have been and

   will continue to be severely injLu-ed by AWS's malicious and pretextual shutdown of PARLER's

   social networking platforin because, during the period that PARLER is offline, many of its users

   will migrate to other online social networking platforms which are available on the Internet. On

    information and belief, once PARLER users have migrated to another platform, many of them

   will not return to PARLER, aiid FREEDOM WATCH followers who nugrate from PARLER

   will be lost by FREEDOM WATCH.

           37.    In addition, on information and belief, PARLER and FREEDOM WATCH have

   been and will continue to be injured by APPLE and GOOGLE's malicious and pretextual



                                                  14
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 19 of 40




   decision to block iPhone and Android smartphone users from downloading the PARLER app. In

   addition to blocking potential new PARLER users from access to PARLER's social networking

   platfonn, APPLE and GOOGLE's wrongfiil refiisal to allow existing PARLER users access to

   the PARLER app will block those existiiig users from staying witli PARLER going forward.

   While PARLER users who already have the PARLER app will be able to access PARLER if it

   restores its online operations in the reasonably foreseeable future, the existing version of the

   PARLER app will become obsolete when APPLE and GOOGLE update their smartphone

    operating software. As a result, even those PARLER users who choose to return to PARLER's

   platfonn if it comes back online will be blocked froin access to PARLER in the reasonably

    foreseeable future.


                   FACTS PERTAINING TO INTENTIONAL INTERFERENCE

           38.     On January 9, 2021, AWS announced that it would suspend PARLER's account

    effective Sunday, January 10, 2021, at 11:59 pm PST. AWS stated as the reason for the

    suspension that AWS was not confident that PARLER could properly police its platform

    regarding content that encourages or incites violence against others. However, on Friday night,

    January 8, 2021, one of the top trending tweets on TWITTER was "Hang Mike Pence." On

    information and belief, AWS has no plans, nor has it made any threats, to suspend TWITTER's

    accotmt.


           39..    By shutting down PARLER but continuing to provide web hosting services to

    TWITTER — despite identical condtict by users on both sites — AWS has made clear that its

    expressed reasons for suspending PARLER's account are pretexttial. In its letter am7ouncing the

    pending tennination of service to PARLER, AWS alleged that "[o]ver the past several weeks,

    we've reported 98 exainples to PARLER of posts that clearly encourage and incite violence."

                                                  15
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 20 of 40




   AWS provided some examples, including one that stated, "How bout make them hang?",

   followed by a series of hashtags, including "#fu--mikepence."


           40.      AWS further stated to PARLER that the "violent content on your website ...

   violates our terms." On further inforniation and belief, AWS declared that because "we cannot

   provide services to a customer that is unable to effectively identify and remove content that

   encourages or incites violence against others," AWS was terininating PARLER's account.


           41.       The day before, on Friday, January 8, 2021, one of the top trends on TWITTER

   was "Hang Mike Pence" with more than 14,000 tweets. See Peter Aitken, `Hang lllike Peizce'

   Trerad,s oya Twitter Af'ter Platforfn Suspeiids Tizcmp for Risk of `Irrciterrretat of Violettce', Fox

   News (Jan. 9, 2021), https:lifoxnews.com/politicsituritter-trending.-han -mike- ence.                           In

   addition, earlier in the same week, a Los Angeles Times columnist observed that TWITTER and

   other social media platforms are partly culpable for the Capitol Hill riot, by allowing rioters to

   commtuiicate and rile each otlier up. S'ee Erika D. Smith, How Tivitter, Facebook are Partly

   Culpable        for        Trump        DC         Riot,       LA        Times        (Jan.       6,       2021),

   https-f%"www latiiii.es.coin/cal.iforni,-t/stoQf/'202 I -O..l -061'liow-t-%- itter-facebook-partly-culpab:le-

   trump-de-riot-capitol. These equivalent, if not greater alleged violations of AWS's service terms

   by TWITTER have been ignored by AWS.


           42.      On information and belief, Defendant AWS knew that the allegations contained in

   the letter it leaked to the press (that PARLER was not able to find and remove content that

   encouraged violence) were false — because within days after PARLER received the letter, it had

   removed everything that AWS had brought to its attention. Regardless, AWS sought to defame

   PARLER and by leaking false claims about PARLER to the public, make it as difficult as



                                                          16
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 21 of 40




   possible for PARLER to find an alternative web hosting company. In short, AWS sought to

   make PARLER a radioactive pariah arnong web hosting services providers.

            43.   As set fortli in paragraphs 16-26 supra, Defendant AWS's decision to suspend

   PARLER's account and cease providing PARLER with web hosting services effectively shut

   PARLER down.       Defendant AWS's reasons for doing so are completely inconsistent with

   AWS's treatment of TWITTER, indicating AWS's desire to maliciously and wrongfiilly harin

   both PARLER and PARLER's users. AWS's decision to terminate PARLER's account, cease

   providing web hosting services, and effectively shut PARLER down was apparently motivated

   not by any breach of AWS's terms of service, but rather by animus against President Donald J.

    Tnimp and his ideological supporters such as Larry Klayman and FREEDOM WATCH, as well

    as millions of PARLER users, including Plaintiff FREEDOM WATCH.


            44.   AWS's malicious and pretextLial shutdown of PARLER wrongfully interfered

   with FREEDOM WATCH's freedom of expression, by depriving FREEDOM WATCH of

   access to the free speech oriented fonim provided by PARLER. By shutting down PARLER,

   AWS silenced the millions of PARLER users (including Plaintiff FREEDOM WATCH) whose

    free speech is being inappropriately, if not illegally, censored by TWITTER and other social

   media platforms.


            45.   Moreover, by shutting down PARLER, AWS deprived Plaintiff FREEDOM

   WATCH of access to and ability to comnninicate witli existing and potential new PARLER

   users.    This directly harmed FREEDOM WATCH's participation in public debate and

   dissemination of its message to concerned American citizens and others around the world.


            46.   AWS's wrongful shutdown of PARLER also harmed FREEDOM WATCH's

   reputation and goodwill, as the public associates users such as FREEDOM WATCH with

                                                 17
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 22 of 40




   PARLER and draws negative inferences from AWS's defamation and shutdown of PARLER and

   from PARLER's sudden absence from the Internet, that PARLER and its users had acted

   unethically or illegally.


           47.     AWS's malicious and intentional sln.itdown of PARLER has also wrongfiilly

   interfered with FREEDOM WATCH's fiindraising necessary to support FREEDOM WATCH's

   effective and robust delivery of its message.


           48.      AWS's decision to terminate PARLER's accotint and effectively shut PARLER

   down was also designed to unfairly hinder competition from PARLER against TWITTER in the

   microblogging services market.       As a potential piirchaser of advertising on social media

   platforms, Plaintiff FREEDOM WATCH will be injured by the anticompetitive effects AWS's

   actions will have on TWITTER's and other social media platforms' prices for advertising.


            49.     GOOGLE and APPLE's intentional, malicious, and pretextual move to block

    iPhone and Android phone users from downloading the PARLER app has injured and will

    continue to injiire both PARLER and Plaintiff FREEDOM WATCH. In addition to blocking

   potential new PARLER users from accessing PARLER's social networking platform, APPLE

    and GOOGLE's wrongfiil removal of the PARLER app from their online app stores has blocked

    and will continue to block existing PARLER users from staying with PARLER going forward.

    While users who already have the PARLER app may theoretically be able to access PARLER if

    it restores its online operations in the reasonably foreseeable future, the existing version of the

   PARLER app will beconie obsolete when APPLE and GOOGLE update their sinartphone

    operating software. As a result, even those PARLER users who clioose to return to PARLER's

    platforni if it comes back online will be blocked from access to PARLER in the reasonably

    foreseeable fiiture.

                                                    W
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 23 of 40




           50.    GOOGLE's and APPLE's malicious and pretextual removal of the PARLER app

   from their online stores wrongfiilly interferes with FREEDOM WATCH's freedom of expression

   because, when GOOGLE and APPLE update their Android and iOS operating systems, it will

   deprive FREEDOM WATCH of access to the free speech oriented forum provided by PARLER.

   By blocking access to PARLER, GOOGLE and APPLE will silence PARLER users (including

   Plaintiff FREEDOM WATCH), whose free speech is being inappropriately, if not illegally,

   censored by TWITTER and other social media platforms.

           51.    Moreover, by removing the PARLER app from their online stores, GOOGLE and

   APPLE will deprive Plaintiff FREEDOM WATCH of access to and ability to comnninicate with

    existing and poteiitial new PARLER users. This will directly harm FREEDOM WATCH's

   participation in public debate and dissemination of its message to concerned American citizens

   and others around the world.

           52.     GOOGLE and APPLE's wrongfitl removal of the PARLER app from their online

   stores will also harm FREEDOM WATCH's reputation and goodwill, as the public associates

    users such as FREEDOM WATCH with PARLER and will draw negative inferences from

    GOOGLE's and APPLE's removal of the PARLER app from their online app stores that

    PARLER and its users have acted unethically or illegally.

           53.     GOOGLE and APPLE's malicious and pretextual removal of the PARLER app

    from their online stores has wrongfiilly interfered with and will continue to wrongfully interfere

    with Plaintiff FREEDOM WATCH's fundraising necessary to support FREEDOM WATCH's

    effective and robust delivery of its message, as existing PARLER users (including FREEDOM

    WATCH) and potential new PARLER users will be deprived of access to PARLER's social

    networking platform.



                                                   19
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 24 of 40




          54.     GOOGLE and APPLE's malicious and pretextual removal of the PARLER app

   from their respective online stores, by hindering PARLER as a growing new entrant in the

   microblogging services and social networking markets, will also enable competing social

   networking platforms such as TWITTER and Facebook to charge and niaintain supracompetitive

   prices for advertising on their platforms.

                                      FIIaST CAUSE OF ACTIOl<1

              AW.S' Blocking FREEDOM WATCH's Access to PARLER's Plcrtfos•tn by
          Intentionallnterfes•ence With PARLER's Business Relationships With Its Users

           55.     Plaintiff FREEDOM WATCH re-alleges and incorporates by reference the

   allegations in the preceding paragraphs of this Coniplaint as if fiilly set forth herein.

           56.     In Florida, the elements of tortious interference with a business relationship are:

   (1) the existence of a business relationship; (2) knowledge of the relationship on the part of the

   defendant; (3) an intentional and unjustified interference with the relationship by the defendant;

   and (4) damage to the plaintiff as a result of the breach of the relationship. A protected business

   relationship need not be evidenced by an enforceable contract as long as the relationship affords

   the plaintiff existing or prospective legal or contractual rights and the understanding or an

   agreement would have been completed if the defendant had not interfered.

           57.     On infonnation belief, until PARLER was shut down by Defendant AWS,

   PARLER had a business relationship with more than 12 inillion users. In addition, PARLER

   expected to add millions more users dtiring the week of January 11, 2021 in view of the growing

   voice of conservatives encouraging their TWITTER followers to switch to PARLER.

           58. Defendant AWS knew of PARLER's relationships with its users, as shown by

   AWS's pretextual reason for ternunating its web hosting services to PARLER, which

   purportedly centered around PARLER's alleged handling of its relationship(s) with its users.

                                                     20
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 25 of 40




          59.     AWS's animus toward PARLER and its users, the disparity in AWS's treatment

   of TWITTER and PARLER, and AWS's leak to the press of its defamatory aiid pretextual

   reasons for terniinating sei-vices to PARLER (set forth in paragraphs 16-26 szpf•a) establish that

   Defendant AWS engaged in intentional and unjustified interference with PARLER's

   relationships with its users.


           60.    Plaintiff FREEDOM WATCH has been damaged and will continue to be

   darnaged by AWS's intentional interference with PARLER's operations and malicious and

   pretextual shutdown of PARLER's social networking platform.           AWS has tliereby denied

   FREEDOM WATCH access to and ability to conununicate witli existing and potential new

   PARLER users. AWS has thereby directly interfered witli FREEDOM WATCH's participation

   in vital public debate relating to current events and blocked FREEDOM WATCH's

   dissemination of its message to concerned American citizens and others around the world. This

    has not only blocked FREEDOM WATCH's access to the public square, but has harnied

   FREEDOM WATCH's reputation and goodwill, and has wrongfully interfered witli and will

    continue to wrongfiilly interfere with the fundraising necessary to support FREEDOM

    WATCH's effective and robust delivery of its message.


           61.     By hindering PARLER as a growing new entrant in the microblogging services

    and social networking inarkets, Defendant AWS's intentional interference with PARLER's

    operations and malicious and pretextual shiitdown of PARLER's social networking platfonn also

    enable competing social networking platforms such as TWITTER and Facebook to charge and

    maintain supracoinpetitive prices for advertising on their platforms. This injures FREEDOM

    WATCH as an advertising purchaser on social media sites.




                                                   21
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 26 of 40




           62.     This action seeks actual and compensatory damages for the harm caused to

   Plaintiff FREEDOM WATCH by Defendant AWS's wrongful shutdown of PARLER's social

   networking platform. The pecuniary value of FREEDOM WATCH's lost future fundraising, as

   well as the harm to its reputation and goodwill, will be difficult to calculate because of the

   rapidly increasing nattire of PARLER's user base.               In addition, any supracompetitive

   overcharges FREEDOM WATCH will have to pay to advertise on TWITTER, Facebook, or

   other social networking platfonns will also be inherently difficult to detennine. FREEDOM

   WATCH nught recover nothing, or less than its actual harm, because monetary damages cannot

   be awarded where they cannot be established with sufficieiit certainty. Thus, money damages for

   this cause of action may not be available to FREEDOM WATCH, or at the least will be

   insufficient to make FREEDOM WATCH whole.


           63.     This action also seeks preliminary and permanent injLmctive relief (i) requiring

   that Defendant AWS restore its web hosting services to PARLER in a inanner that enables

   PARLER to promptly resurne online operations as a social networking platform supporting free

   speech on the Internet and (ii) precluding a repetition of the irreparable han-n caused by AWS to

   the online public square and to millions of PARLER users (such as Plaintiff FREEDOM

   WATCH) who are being wrongfully blocked from access to PARLER's free speech oriented

   social networking platforni.

                                     SECOh1D CAUSE OF ACTION


               A WS Blocking FREEI)01V1 WA TC1Y's Access to PARLER's Platform by
        Intentional Interference With PARLER's Perfortnance of Its Contracts With Its Users


           64.     Plaintiff FREEDOM WATCH re-alleges and incorporates by reference the

    allegations in the preceding paragraphs of this Complaint as if fiilly set forth herein.

                                                     22
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 27 of 40




           65.     Florida defines the tort of intentional interference with a contract as follows:

   "One who intentionally and improperly interferes with the perfoniiance of a contract (except a

    contract to marry) between another and a third person by inducing or othenwise causing the tliird

    person not to perform the contract, is subject to liability to the other for the pecuniary loss

    resulting to the other from the failure of the third person to perforni the contract."


           66.     Until PARLER was shut down by AWS's termination of PARLER's account and

   wrongful refiisal to provide web hosting services to PARLER, PARLER had rnore than 12

    million users under contract.


           67.     Defendant AWS intentionally and improperly interfered witli PARLER's

   performance of its contracts with its users by wrongfitlly terminating its provision of web hosting

   services to PARLER and defaming PARLER in the press, thereby precluding PARLER from

   performing its contracts with its users, as described in paragraphs 16-26 slrpra.


           68.     PARLER's users, including Plaintiff FREEDOM WATCH, have suffered and

   will continue to suffer pecuniary loss resulting from PARLER's inability to provide them with

   access to PARLER's social networking platforni.               AWS's intentional interference with

   PARLER's operations and malicious and pretextual shutdown of PARLER's social networking

   platform have denied FREEDOM WATCH access to and ability to communicate with existing

   and potential new PARLER users.           AWS has thereby directly interfered with FREEDOM

   WATCH's participation in vital public debate relating to current events and blocked FREEDOM

   WATCH's dissemination of its message to concerned Anierican citizens and others around the

   world. This has not only blocked FREEDOM WATCH's access to the public square, but has

   harnied FREEDOM WATCH's reputation and goodwill, and has wrongfully interfered with and



                                                     23
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 28 of 40




   will continue to wrongfully interfere with the fimd-raising necessary to support FREEDOM

   WATCH's effective and robust delivery of its message.


          69.     By hindering PARLER as a growing new entrant in the microblogging services

   and social networking inarkets, Defendant AWS's intentional interference with PARLER's

   operations and malicious and pretextual shutdown of PARLER's social networking platform also

   enable conipeting social networking platforms such as TWITTER and Facebook to charge and

   maintaiii supracoinpetitive prices for advertising on their platforins. This injures FREEDOM

   WATCH as an advertising purchaser on social media sites.


          70.     For the reasons set forth in paragraphs 68 and 69 above, Plaintiff FREEDOM

   WATCH seeks compensatory damages for the pecuniary harm caused by Defendant AWS's

   intentional interference with PARLER's operations and contractual relations with its users. The

   pecuniaiy value of FREEDOM WATCH's lost fiittire fundraising, as well as the harm to its

   reputation and goodwill, will be difficult to calculate because of the rapidly increasing nature of

   PARLER's user base. In addition, any supraconipetitive overcharges FREEDOM WATCH will

   have to pay to advertise on TWITTER, Facebook, or other social networking platforms will also

   be inherently difficult to determine. FREEDOM WATCH might recover nothing, or less than its

   actual harm, because rnonetary damages cannot be awarded where they cannot be established

   with sufficient certainty. Thus, money damages for this cause of action may not be available to

   FREEDOM WATCH, or at the least will be insufficient to make FREEDOM WATCH whole.


           71.    This action also seeks preliminary and permanent injunctive relief (i) requiring

   that Defendant AWS restore its web hosting services to PARLER in a manner that enables

    PARLER to promptly resume online operations as a social networking platform supporting free

   speech on the Internet and (ii) precluding a repetition of the irreparable hanii caused by AWS to

                                                   24
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 29 of 40




   the online public square and to millions of PARLER users (such as Plaintiff FREEDOM

   WATCH) who are being wrongfully blocked froi~n access to PARLER's free speech oriented

   social networking platform.

                                     THIIZD CAIISE OF ACTION

             GOOGLE Blockiizg TREEDOM WATCH's Access to PARLER's Platforrn by
            Intentionallnterference With PARLER's Business Relationships With Its Uset•s

            72.    Plaintiff FREEDOM WATCH re-alleges and incorporates by reference the

   allegations in the preceding paragraphs of this Complaint as if fully set forth herein.


            73.    In Florida, the eleinents of tortious interference with a business relationship are:

   (1) the existence of a business relationship; (2) knowledge of the relationship on the part of the

   defendant; (3) an intentional and unjustified interference with the relationship by the defendant;

   and (4) dainage to the plaintiff as a result of the breach of the relationship. A protected business

   relationship need not be evidenced by an enforceable contract as long as the relationship affords

   the plaintiff existing or prospective legal or contractual rights and the understanding or an

   agreernent would have been coinpleted if the defendant had not interfered.


            74.    On information belief, until PARLER was shut down by Defendant AWS,

   PARLER had a business relationship witli more than 12 million users. In addition, PARLER

   expected to add millions more users during the week of Jantiary 11, 2021 in view of the growing

   voice of conservatives encouraging their TWITTER followers to switch to PARLER.


            75. Defendant GOOGLE knew of PARLER's relationships with its users, as shown by

    GOOGLE's pretextual reason for removing the PARLER app from GOOGLE's Play store,

   which purportedly centered around PARLER's alleged handling of its relationship(s) with its

   users.


                                                    25
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 30 of 40




          76.     GOOGLE's animus toward PARLER and its users and the disparity in

   GOOGLE's treatment of TWITTER and PARLER establish that Defendant GOOGLE engaged

   in intentional and unjustified interference with PARLER's relationships with its users.

          77.     Plaintiff FREEDOM WATCH has been damaged and will continue to be

   dainaged by GOOGLE's intentional interference with PARLER's operations and malicious and

   pretexttial removal of the PARLER app from the GOOGLE Play store. GOOGLE is thereby

   denying FREEDOM WATCH access to and ability to communicate with existing and potential

   new PARLER users.         GOOGLE thereby directly interferes with FREEDOM WATCH's

   participation in vital public debate relating to current events and blocks FREEDOM WATCH's

   dissemniation of its message to concerned American citizens and others around the world. This

   not only blocks FREEDOM WATCH's access to the public square, but harms FREEDOM

   WATCH's reputation and goodwill as pled herein. In addition, it has wrongfully intei-fered with

   and will continue to wrongfully interfere with the fundraising necessary to support FREEDOM

   WATCH's effective and robust delivery of its message.


          78.     By hindering PARLER as a growing new entrant in the microblogging services

   and social networking markets, Defendant GOOGLE's intentional interference with PARLER's

   operations and malicious and pretextual removal of the PARLER app from the GOOGLE Play

   store also enable competing social networking platfonns such as TWITTER and Facebook to

   charge and maintain supraconipetitive prices for advertising on their platforms. This injures

   FREEDOM WATCH as an advertising purchaser on social media sites.


          79.     This action seeks acthial and compensatory damages for the harm caused to

   Plaintiff FREEDOM WATCH by Defendant GOOGLE's wrongful removal of the PARLER app

   froin GOOGLE's Play store.        The pecuniary value of FREEDOM WATCH's lost future

                                                   d:
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 31 of 40




   fundraising, as well as the harm to its reputation and goodwill, will be difficult to calculate

   because of the rapidly increasing nature of PARLER's user base.                     In addition, any

   supracoinpetitive overcharges FREEDOM WATCH will have to pay to advertise on TWITTER,

   Facebook, or otlier social networking platforms will also be inherently difficult to determine.

   FREEDOM WATCH might recover nothing, or less than its acttial harm, because monetary

   damages cannot be awarded where they cannot be established witli sufficient certainty. Tlius,

   money damages for this cause of action may not be available to FREEDOM WATCH, or at the

    least will be insufficient to make FREEDOM WATCH whole.


           80.    This action also seeks preliminary and peniianent injunctive relief against

   Defendant GOOGLE requiring GOOGLE to promptly restore the PARLER app to GOOGLE's

    Play store, so as to enable PARLER to resume online operations unhindered by GOOGLE's

   tortious interference, and undo the immediate and irreparable harm being caused by GOOGLE to

   the online public square and to millions of PARLER users (such as Plaintiff FREEDOM

   WATCH) who are being wrongfiilly deprived of access to PARLER's social networking

   platform.


                                    FOURTH CAUSE OF ACTION


            G®GGLE Blocking FREEDOM WATCH's Access to PARLER's Platform by
        Intentional Interference With PARLER's PeNformance of Its Contracts With Its Users


           81.    Plaintiff FREEDOM WATCH re-alleges and incorporates by reference the

   allegations in the preceding paragraphs of this Coniplaint as if fiilly set forth herein.


           82.    Florida defines the tort of intentional interference with a contract as follows:

   "One who intentionally and iinproperly interferes with the performance of a contract (except a

    contract to marry) between another and a third person by inducing or otherwise causing the third
                                                     27
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 32 of 40




   person not to perform the contract, is subject to liability to the other for the pecuniaiy loss

   resulting to the other from the failure of the third person to perform the contract."


          83.     Until PARLER was shut down by AWS's termination of PARLER's account and

   wrongfitl refiisal to provide web hosting services to PARLER, PARLER had more than 12

   million users under contract.


          84.     Defendant GOOGLE intentionally and improperly interfered with PARLER's

   performance of its contracts with its users by maliciously and pretextually removing the

   PARLER app from the GOOGLE Play store, thereby precluding PARLER from performing its

   contracts with its users.


          85.     PARLER's users, inchiding Plaintiff FREEDOM WATCH, are suffering and will

   continlie to suffer pecuniary loss resulting froin PARLER's inability to provide them with access

   to PARLER's social networking platform. GOOGLE's intentional interference with PARLER's

   operations and malicious and pretextual removal of the PARLER app from the GOOGLE Play

   store denies FREEDOM WATCH access to and ability to comniunicate with existing and

   potential new PARLER users.          GOOGLE is tliereby directly interfering with FREEDOM

    WATCH's participation in vital public debate relating to ctirrent events and blocking

   FREEDOM WATCH's dissemination of its message to concerned Anierican citizens and others

    around the world. Tliis not only blocks FREEDOM WATCH's access to the public square, but

    harms FREEDOM WATCH's reputation and goodtivill as pled herein.                 In addition, it has

   wrongfiilly interfered with and will contintie to wrongfully interfere with the fiindraising

    necessary to support FREEDOM WATCH's effective and robust delivery of its message.




                                                    W.
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 33 of 40




          86.     By hindering PARLER as a growing new entrant in the microblogging services

   and social networking markets, Defendant GOOGLE's intentional interference with PARLER's

   operations and malicious and pretextual removal of the PARLER app from the GOOGLE Play

   store also enable competing social networking platforms such as TWITTER and Facebook to

   charge and maintain supracompetitive prices for advertising on their platforms. This injures

   FREEDOM WATCH as an advertising purchaser on social media sites.


          87.     For the reasons set forth in paragraphs 85 and 86 above, Plaintiff FREEDOM

   WATCH seeks coi-npensatory damages for the pecuniary harm caused by Defendant GOOGLE's

   intentional interference with PARLER's operations and contractual relations with its users. The

   pecuniary value of FREEDOM WATCH's lost future fundraising, as well as the harni to its

   reputation and goodwill, will be difficult to calculate because of the rapidly increasing nature of

   PARLER's user base. In addition, any supracompetitive overcharges FREEDOM WATCH will

   have to pay to adverrise on TWITTER, Facebook, or other social networking platforms will also

   be inherently difficult to deternune. FREEDOM WATCH niight recover nothing, or less than its

   actual harm, because monetary damages cannot be awarded where they cannot be established

   with sufficient certainty. Thus, money darnages for this cause of action may not be available to

   FREEDOM WATCH, or at the least will be insufficient to make FREEDOM WATCH whole.


          88.     This action also seeks preliminary and pennanent injunctive relief against

   Defendant GOOGLE requiring GOOGLE to promptly restore the PARLER app to GOOGLE's

   Play store, so as to enable PARLER to resume online operations unhindered by GOOGLE's

   tortious interference, and undo the immediate and irreparable harm being caused by GOOGLE to

   the online public square and to millions of PARLER users (such as Plaintiff FREEDOM




                                                   29
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 34 of 40




   WATCH) who are being wrongfully blocked from access to PARLER's social networking

   platforni.

                                      FIFTH CAUSE OF ACTION

             APPLE Blocking FREED0111 WATCM's Access to PARLER's Plcztform by
           Intentional Interference With PARLER's Business Relationships With It.s IlseYs

           89.    Plaintiff FREEDOM WATCH re-alleges and incorporates by reference the

   allegations in the preceding paragraphs of this Coinplaint as if fiilly set forth herein.

           90.    In Florida, the elements of tortious interference with a business relationship are:

   (1) the existence of a business relationship; (2) knowledge of the relationship on the part of the

   defendaiit; (3) an intentional and unjustified interference with the relationship by the defendant;

   and (4) damage to the plaintiff as a result of the breach of the relationship. A protected business

   relationship need not be evidenced by an enforceable contract as long as the relationship affords

   the plaintiff existing or prospective legal or contractual rights and the understanding or an

   agreement would have been completed if the defendant had not interfered.

           91.     On information belief, until PARLER was shut down by Defendant AWS,

    PARLER had a business relationship with inore than 12 million users. In addition, PARLER

    expected to add millions more users during the week of January 11, 2021 in view of the growing

    voice of conservatives encouraging their TWITTER followers to switch to PARLER.

           92. Defendant APPLE knew of PARLER's relationships with its users, as shown by

    APPLE's pretextual reason for reinoving the PARLER's app from APPLE's App Store, which

    purportedly centered around PARLER's alleged handling of its relationship(s) with its users.

           93.     APPLE's animus toward PARLER and its users and the disparity in APPLE's

    treatment of TWITTER and PARLER establish that Defendant APPLE engaged in intentional

    and tmjustified interference with PARLER's relationships with its users.

                                                     30
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 35 of 40




          94.     Plaintiff FREEDOM WATCH has been damaged and will continue to be

   damaged by APPLE's intentional interference with PARLER's operations and malicious and

   pretextual removal of the PARLER app from the APPLE App Store. APPLE is thereby denying

   FREEDOM WATCH access to and ability to coinmunicate witli existing and potential new

   PARLER users. APPLE thereby directly interferes with FREEDOM WATCH's participation in

   vital public debate relating to current events and blocks FREEDOM WATCH's dissemination of

   its message to concemed American citizens and others around the world. This not only blocks

   FREEDOM WATCH's access to the public square, but harms FREEDOM WATCH's reputation

   and goodwill as pled herein. In addition, it has wrongfully interfered with and will contintie to

   wrongfully interfere with the fiindraising necessary to support FREEDOM WATCH's effective

   and robust delivery of its inessage.

          95.     By hindering PARLER as a growing new entrant in the microblogging services

   and social networking markets, Defendaiit APPLE's intentional interference with PARLER's

   operations and malicious and pretexttial removal of the PARLER app from the APPLE Pay Store

   also enable competing social networking platfornis such as TWITTER and Facebook to charge

   and maintaiii supracompetitive prices for advertising on their platforms.           This injures

   FREEDOM WATCH as an advertising ptirchaser on social media sites.

          96.     This action seeks actual and compensatory damages for the hai-m caused to

   Plaintiff FREEDOM WATCH by Defendant APPLE's wrongful removal of the PARLER app

   from APPLE's App Store.          The pecuniary value of FREEDOM WATCH's lost futtire

   fundraising, as well as the harm to its reputation and goodwill, will be difficult to calculate

   because of the rapidly increasing nature of PARLER's user base.                In addition, any

   supracompetitive overcharges FREEDOM WATCH will have to pay to advertise on TWITTER,



                                                  31
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 36 of 40




   Facebook, or other social networking platforms will also be inherently difficult to determine.

   FREEDOM WATCH might recover nothing, or less than its acttial harm, because nionetary

   dainages cannot be awarded where they cannot be established with sufficient certainty. Thus,

   inoney damages for this cause of action may not be available to FREEDOM WATCH, or at the

   least will be insufficient to make FREEDOM WATCH whole.


          97.     This action also seeks preliminary and permanent injunctive relief against

   Defendaiit APPLE requiring APPLE to proniptly restore the PARLER app to APPLE's App

   Store, so as to enable PARLER to resume online operations unhindered by APPLE's tortious

   interference, and undo the immediate and irreparable harm being cause by APPLE to the online

   public square and to millions of PARLER users (such as Plaintiff FREEDOM WATCH) who are

   being wrongfiilly blocked from access to PARLER's social nehvorking platform.

                                     SIXTIi CALTSE OF ACTION

             APPLE Blocking I'REEDOIVI WATCH's Access to PARLER's Platform by
       Inteiztional Interference With PARLER's Performance of Its Contracts With Its Ilsens

          98.     Plaintiff FREEDOM WATCH re-alleges and incorporates by reference the

   allegations in the preceding paragraphs of this Complaint as if fully set forth herein.

          99.     Florida defines the tort of intentional interference with a contract as follows:

   "One who intentionally and irnproperly interferes with the performaiice of a contract (except a

   contract to marry) between another and a third person by inducing or othertvise causing the tliird

   person not to perform the contract, is subject to liability to the other for the pecuniary loss

   resulting to the other from the failure of the third person to perform the contract."

          100.    Until PARLER was shut down by AWS's termination of PARLER's account and

   wrongfiil refiisal to provide web hosting services to PARLER, PARLER had more than 12

   million users under contract.

                                                    32
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 37 of 40




          101.    Defendant APPLE intentionally and improperly interfered with PARLER's

   perfonnance of its contracts with its users by maliciously and pretextually removing the

   PARLER app from the APPLE App Store, thereby precluding PARLER from performing its

   contracts with its users.


          102_    PARLER's users, incltiding Plaintiff FREEDOM WATCH, have suffered and

   will continue to suffer pecuniary loss resulting from PARLER's inability to provide them with

   access to PARLER's social networking platform.         APPLE's intentional interference with

   PARLER's operations and rnalicious and pretextual removal of the PARLER app from the

   APPLE App Store denies FREEDOM WATCH access to and ability to coininiiiiicate with

   existing and potential new PARLER users.          APPLE is thereby directly interfering with

   FREEDOM WATCH's participation in vital public debate relating to ciirrent events and

   blocking FREEDOM WATCH's dissemination of its inessage to concerned American citizens

   and otliers around the world. This not only blocks FREEDOM WATCH's access to the public

   square, but harms FREEDOM WATCH's reputation and goodwill as pled here. In addition, it

   wrongfully interferes with and will continue to wrongfully interfere with the fiindraising

   necessary to support FREEDOM WATCH's effective and robust delivery of its message.


           103.    By hindering PARLER as a growing new entrant in the microblogging services

   and social networking markets, Defendant APPLE's intentional interference with PARLER's

   operations aiid malicious and pretextual removal of the PARLER app from the APPLE App

   Store also enable competing social networking platforms such as TWITTER and Facebook to

   charge and maintain supracompetitive prices for advertising on their platfonns. This injures

   FREEDOM WATCH as an advertising purchaser on social media sites.




                                                33
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 38 of 40




          104.    For the reasons set forth in paragraphs 102 and 103 above, Plaintiff FREEDOM

   WATCH seeks compensatory damages for the pecuniary harm caused by Defendant APPLE's

   intentional interference with PARLER's operations and contractual relations with its users: The

   pecuniary vahie of FREEDOM WATCH's lost future fundraising, as well as the harm to its

   reputation and goodwill, will be difficult to calculate becatise of the rapidly increasing nattire of

   PARLER's user base. In addition, any supracompetitive overcharges FREEDOM WATCH will

   have to pay to advertise on TWITTER, Facebook, or other social networking platforms will also

   be inherently difficult to deternune. FREEDOM WATCH niight recover nothing, or less than its

   actual harm, becatise monetary damages cannot be alvarded where they cannot be established

   with sufficient certainty. Thus, money damages for this catise of action may not be available to

   FREEDOIVT WATCH, or at the least will be insufficient to make FREEDOM WATCH whole.


           105.   This action also seeks preliminary and pennanent injunctive relief against

   Defendant APPLE requiring APPLE to promptly restore the PARLER app to APPLE's App

   Store, so as to enable PARLER to resume online operations tinhindered by APPLE's tortious

   interference, and undo the immediate and irreparable harin being cause by APPLE to the online

   public square and to millions of PARLER users (such as Plaintiff FREEDOM WATCH) who are

   being wrongfully blocked from access to PARLER's social networking platform.


                                        PRAYER FOR RELIEF


           WHEREFORE, Plaintiff FREEDOM WATCH prays for judgment against Defendants

   AWS, GOOGLE, and APPLE as follows:


           a.     Awarding Plaintiff FREEDOM WATCH actual and compensatory dainages in an

    amount greater than $15,000.00 but less than $75,000.00.
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 39 of 40




          b.     Entry of preliminary and permanent injunctive relief against Defendant AWS

   (i) requiring that AWS restore its web hosting services to PARLER in a manner that enables

   PARLER to promptly resuine online operations as a social networking platform stipporting free

   speech on the Internet and (ii) precluding a repetition of the irreparable harm caused by AWS to

   the online public square and to millions of PARLER users (such as Plaintiff FREEDOM

   WATCH) who have been wrongfully deprived of access to PARLER's free speech oriented

   social networking platform.

          C.      Entry of preliininary and permanent injunctive relief against Defendants

   GOOGLE and APPLE requiring them to promptly restore the PARLER app to GOOGLE's Play

   store and APPLE's App Store, respectively, so as to enable PARLER to resume online

   operations unliindered by GOOGLE and APPLE's torrious interference, and undo the iinmediate

   and irreparable hann being caused by GOOGLE and APPLE to the online public square and to

   millions of PARLER users (such as Plaintiff FREEDOM WATCH) who are being wrongfiilly

   deprived of access to PARLER's social networking platfonn.

          d.      Granting any fui-ther relief that the Court deems appropriate.

          Plaintiff FREEDOM WATCH will move for an award of punitive damages in an amotmt

   to be determined at the appropriate time under Florida law and procedure.


         PLAINTIFF DEIVIANDS TRIAL SY JURY ON ALL CLAIMS SO TRIASLE.


   Dated: January 24, 2021                              Respectfully submitted,


                                                        /s/ Larry Klgyman
                                                        Larry Klayman, Esq.
                                                        General Counsel
                                                        FL Bar No. 246220
                                                        FREEDOM WATCH, INC.
                                                        7050 W. Palnietto Park Road

                                                   35
Case 9:21-cv-80515-DMM Document 1-1 Entered on FLSD Docket 03/08/2021 Page 40 of 40




                                             Boca Raton, FL 33433
                                             Tel.: 561-558-5536
                                             Email: leklavmanCa.~gmail.coni
                                             Stephen L. Sulzer
                                             Pro Hac Vice (motion pending)
                                             STEPIiEN L. SULZER PLLC
                                             700 121 Street, N.W., Suite 700
                                             Washington, D.C. 20005
                                             Tel.: 202-499-2301
                                             Eniail: syulzer@si~zerp.11c.com

                                             Coimsel for FREEDOM WATCH, INC.




                                        36
